DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device comprising a housing including a rear plate facing in a first direction and a side member coupled to the rear plate, a ring structure formed of a polymeric material, wherein, when viewed from above the recess, the side member comprises: a first surface facing in a second direction opposite to the first direction, and including an inner edge and an outer edge; and an annular protrusion protruding from the inner edge, while defining the circular periphery, wherein the annular protrusion; a first extension slot formed in the second surface near the recess, wherein the wheel structure comprises: a first inner surface facing the first surface; a second inner surface facing the second surface; and a second extension slot formed on the second inner surface around the recess, wherein the ring structure includes a plurality of portions, each of the plurality of portions being partially inserted into the first extension slot and partially inserted into the second extension slot, wherein at least one of the a plurality of portions includes an upper surface facing in a fourth direction forming an angle of 5 to 
Regarding claims 2-6 and 9-15, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. S/
Examiner, Art Unit 2841


	
	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800